DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 8, 11, 12, and 15, drawn to E02B 9/08.
Group II, claims 18, 19, 21, 23, 24 and 27-29, drawn to F03B 13/142.
Group III, claims 36-39, drawn to E02B 9/08.
Group IV, claims 41, drawn to F03B 13/142.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I is directed to an apparatus comprising a flow passage for a working fluid and a flow control device being in fluid communication with the flow passage. The feature of the flow control device is selectively moveable between a first configuration in which the flow control device is open to allow a flow of the working fluid therethrough and a second configuration in which the flow control device restricts a flow of the working fluid therethrough is specific to this group of claims.
Group II is directed to a system / a method comprising a duct for receiving an oscillating water column comprising a first portion located substantially submerged below the mean surface level (MSL) of the body of water comprising a conduit having an opening for receiving the incoming wave, and a second portion comprising a further conduit which depends on the first portion and extends above the MSL. The feature of an entry mouth at the opening of the first portion is arranged in use to partially extend above the MSL of a body of water in which it is located, so as to capture a greater flow of incoming waves from the body of water into the duct is specific to this group of claims.
Group III is directed to an apparatus for extracting energy from an oscillating fluid. The feature of an energy conversion unit disposed at the housing, a flow control means in use for selectively changing the configuration of the flow passage between an active configuration in 
Group IV is directed to a method for locating an oscillating wave column energy capture device. The feature of the steps of locating the device on an operably submersible floating platform and moving platform and device to a predetermined location in a body of water is specific to this group of claims.
The Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Charles Reid Jr./Primary Examiner, Art Unit 2832